 

Exhibit 10.1

 

AGREEMENT OF PURCHASE AND SALE

 

This Agreement of Purchase and Sale (“Agreement”) is made as of the 30th day of
December 2014 (“Effective Date”) between Inno-Haven, LLC, a Connecticut Limited
Liability Company (“Seller”), and NanoViricides, Inc.., a Nevada Corporation
(“Purchaser”).

 

Subject to the terms and conditions of this Agreement, Seller will sell to
Purchaser, and Purchaser will purchase from Seller the Property (as defined
below), including an approximately 18,000 square foot, single story, laboratory
and office building located at 1 Controls Drive, Shelton, Connecticut 06484 (the
“Building”).

 

ARTICLE 1. PROPERTY/PURCHASE PRICE

 

1.1. Property. Subject to the terms and conditions of this Agreement, Seller
agrees to sell to Purchaser, and Purchaser agrees to purchase from Seller, the
following property (collectively, the “Property”):

 

(a) Seller’s interest in the land described in Exhibit A attached hereto (the
“Land”), and all other right, title and interest of Seller in and to (i) all and
singular the rights, benefits, privileges, easements, tenements, hereditaments,
and appurtenances thereon or in any way appertaining to such Land; and (ii) any
land lying in the bed of any street, road or alley, open or proposed, adjoining
and appurtenant to such Land;

 

(b) The Building;

 

(c) All right, title and interest of Seller in and to all improvements and
fixtures located on or in the Land and Building (the “Improvements”), except for
tangible personal property and other trade fixtures and equipment owned by
Purchaser, specifically excluded in Schedule ___ attached hereto, which shall
not be part of the Improvements or this Agreement and shall remain the property
of Purchaser; provided, however, all electrical, plumbing, HVAC, life safety
systems, attached laboratory benches, autoclaves, climatized rooms, clean rooms,
and gas and liquid distribution systems, shall be included as part of the
Improvements and assigned to Purchaser at Closing (the foregoing are included
and not subject to separate consideration). The Building, Land and Improvements
are collectively referred to herein as the “Real Property”; and

 

(d) The “Intangible Property,” being all, right, title and interest of Seller,
if any, in and to: (i) all intangible personal property now or hereafter used
exclusively in connection with the operation, ownership, maintenance,
management, or occupancy of the Real Property (to the extent assignable);
(ii) the plans and specifications for the Improvements (to the extent
assignable); (iii) warranties, indemnities, applications, permits, approvals and
licenses (to the extent applicable in any way to the above referenced Real
Property or the Tangible Personal Property and assignable); (iv) all
construction documents including architectural plans, engineering
specifications, facility documentation as may exist; and (iv) insurance proceeds
and condemnation awards or claims thereto to the extent provided be assigned to
Purchaser hereunder.

 

1.2. Purchase Price. The total purchase price to be paid to Seller by Purchaser
for the Property shall be four million two hundred and twenty two thousand five
hundred and forty eight and 54/00 ($4,222,548.54) DOLLARS Plus all costs
associated with the closing and transfer of the property to the purchaser(the
“Purchase Price”). The Purchase Price, as adjusted for prorations, deposits and
other adjustments as provided herein, shall be paid to Escrow Agent by wire
transfer of immediately available funds or by bank or certified check. The
purchase price so paid shall reimburse Seller for all amounts incurred or paid
by seller in acquiring and improving the premises at 1 Controls Drive, Shelton,
Ct.

 

 

 

 

1.3. Deposit of Earnest Money. Within two (2) business days (in this Agreement,
a business day shall mean any day of the year other than any Saturday or Sunday
or any other day on which banks located in New Haven, Connecticut generally are
closed for business) after the Effective Date, Purchaser shall deposit
$1,000,000 in cash (such amount, including any interest earned thereon, the
“Earnest Money”) with the Escrow Agent (as defined below). The Escrow Agent
shall hold and disburse the Earnest Money in accordance with the escrow
provisions in Exhibit B. Prior to the expiration of the Due Diligence Period (as
defined below), the Earnest Money shall be promptly returned to Purchaser upon
termination of this Agreement pursuant to Section 2.2. Following the expiration
of the Due Diligence Period, the Earnest Money shall be non-refundable, except
as otherwise provided herein. Seller shall not deliver any instruction to the
Escrow Agent calling for disbursement of the Earnest Money to Seller except
following the occurrence of Purchaser’s default hereunder and the expiration of
any applicable cure period or as otherwise expressly provided in this Agreement,
and Seller further agrees to provide Purchaser with a copy of such instruction
concurrently with the delivery thereof to the Escrow Agent. Provided such
supplemental escrow instructions are not in conflict with this Agreement as it
may be amended in writing from time to time, Seller and Purchaser agree to
execute such supplemental escrow instructions as may be appropriate to enable
Escrow Agent to comply with the terms of this Agreement. The Escrow Agent, by
signing this agreement acknowledges that it currently holds one million
($1,000,000) dollars in escrow as collateral for a certain loan by made to the
Seller. Subject to the terms of such collateral, Purchaser provides such funds
as the earnest money hereunder and Seller accepts such funds.

 

1.4. Right of First Refusal: If at any time subsequent to Closing, Purchaser
shall receive a binding offer in writing, from an unrelated third party
acceptable to Purchaser, or to Purchaser's successor in interest, for the
purchase of the premises, the Purchaser, prior to or as a condition of an
acceptance thereof, shall give the Seller, with respect to each such offer,
written notice thereof and a copy of said offer including the name and address
of the proposed purchaser; and Seller shall have the option and right of first
refusal for sixty (60) days after receipt of such notice within which to elect
to purchase the Premises on the terms of said offer.. If Seller shall elect to
purchase the Premises pursuant to the option and first refusal herein granted,
it shall give notice of such election within such sixty(60) day period.

 

1. 5. Title Company and Escrow Agent. The “Escrow Agent” is Harry Schochat, Esq.
and “Title Company” is : Chicago Title Company, 2 Corporate Drive, Suite 144,
Shelton, CT 06484.

 

1.6. Closing Date. The “Closing Date” shall mean as of June 30, 2014. Closing
shall take place on December 30, 2014.

 

ARTICLE 2. INSPECTION

 

2.1. Seller’s Delivery of Specified Documents. To the extent such items exist
and are in Seller’s possession or control, Seller shall provide or make
available to Purchaser at the Property the information and documents set forth
on Exhibit C attached hereto (the “Property Information”) on the Effective Date.
Seller agrees to cooperate with Purchaser and make copies, at Purchaser’s
expense, of such documentation as Purchaser may request during the course of
Purchaser’s review of the Property Information. The terms “Operating
Statements,” and “Service Contracts” are defined in Exhibit C. Seller shall have
the continuing obligation during the pendency of this Agreement to provide
Purchaser with any document described in Exhibit C and coming into Seller’s or
its property manager’s possession or produced by or for Seller after the initial
delivery of the Property Information.

 

2.2. Due Diligence. Purchaser shall have until closing (the “Due Diligence
Period”) in which to examine, inspect, and investigate the Property, and, in
Purchaser’s sole and absolute judgment and discretion, to determine whether the
Property is satisfactory to Purchaser to proceed with this transaction.
Purchaser may terminate this Agreement pursuant to this Section 2.2 by giving
written notice of termination to Seller on or before the last day of the Due
Diligence Period, and in the event Purchaser terminates this Agreement,
Purchaser shall promptly thereafter return to Seller all documents that Seller
shall have provided to Purchaser in connection with the Property, the Earnest
Money shall be refunded to Purchaser immediately upon request, and all further
rights and obligations of the parties under this Agreement shall terminate
except for those that expressly survive such termination.

 

 

 

 

2.3. Access. Upon reasonable prior notice to Seller, Purchaser and its agents,
employees, consultants, lenders and representatives shall have reasonable access
to the Property and all books and records for the Property that are in Seller’s
possession or control for the purpose of conducting surveys, appraisals,
architectural, engineering, structural, mechanical, geotechnical and
environmental inspections and tests, and any other inspections, studies, or
tests reasonably required by Purchaser; provided, however, Purchaser may not
conduct any invasive testing without Seller’s prior written consent (which
consent shall not be unreasonably withheld) and Seller shall have the right to
accompany Purchaser during all activities conducted at the Property. Invasive
testing shall include but not be limited to any testing, studies or inspections
that may disturb the Property in a material respect or interfere with the use of
the Building or Seller’s business. If any inspection or test disturbs the
Property in a material respect, Purchaser will restore the Property to its
condition before any such inspection or test. Purchaser shall provide to Seller,
at Seller’s expense, copies of the results of all such inspections, studies or
tests required by Purchaser. During the pendency of this Agreement, Purchaser
and its agents, employees, consultants, lenders and representatives shall have a
continuing right of reasonable access to the Property and any office where the
records of the Property are kept, with at least two (2) days prior notice, for
the purpose of examining and making copies, at Purchaser’s sole expense, of all
books and records and other materials relating to the Property in Seller’s
possession or control. Purchaser shall have the right to conduct a
“walk-through” of the Property before the Closing upon at least two (2) days
prior notice to Seller. In the course of its investigations, Purchaser may make
inquiries concerning the Real Property to third parties, including, without
limitation, representatives, contractors, parties to Service Contracts and
municipal, local and other government officials and representatives in
accordance with the terms of this Agreement, and Seller consents to such
inquiries. Purchaser hereby indemnifies, protects, defends (with counsel
reasonably acceptable to Seller) and holds Seller and the Property free and
harmless from and against any and all costs, losses, liabilities, damages,
lawsuits, judgments, actions, proceedings, penalties, demands, attorneys’ fees,
mechanic’s liens, or expenses of any kind or nature whatsoever (“Claims”), to
the extent caused by any entry and/or activities upon the Property by Purchaser,
Purchaser’s agents, contractors and/or subcontractors, provided, however,
Purchaser shall not indemnify Seller against any Claims caused by Seller’s
negligence or willful misconduct, or Claims arising out of conditions that were
present before Purchaser entered the Property, except to the extent that
Purchaser’s activities (a) are unreasonable in the context of the information
provided to Purchaser, or reasonably evident to Purchaser, with respect to such
existing condition, and (b) exacerbate such existing conditions. The foregoing
indemnity obligations shall survive the termination of this Agreement and the
Closing.

 

2.4. Service Contracts. During the Due Diligence Period, Purchaser shall notify
Seller as to which Service Contracts Purchaser will assume and which Service
Contracts shall be terminated by Seller in Purchaser’s sole discretion.
Purchaser will assume the obligations arising from and after the Closing Date
under those Service Contracts which Purchaser has elected to assume. Seller
shall terminate at Closing all Service Contracts that are not so assumed,
provided that such termination does not expose Seller to liability. Seller shall
terminate at Closing, and Purchaser shall not assume, any property management or
leasing agreement affecting the Property.

 

ARTICLE 3. TITLE AND SURVEY REVIEW

 

3.1. Delivery of Preliminary Title Report and Survey. Seller shall cause to be
delivered to Purchaser on the Effective Date, any existing survey of the Land
and the Building in Seller’s possession or control. Purchaser may, in its sole
discretion, and at its sole expense, obtain a new ALTA-ACSM Urban survey of the
Property (the “Survey”) prior to the expiration of the Due Diligence Period,
including a certification addressed to Purchaser, substantially in the form
attached hereto as Exhibit F. The Survey shall plot all plotable easements
benefiting the Property. Purchaser may, in its sole discretion, obtain a
preliminary title report (the “Preliminary Title Report”) issued by the Title
Company. The Preliminary Title Report, the documents referred to therein, and
the Survey are referred to herein collectively as the “Title Documents.”

 

 

 

 

3.2. Title Review and Cure. During the Due Diligence Period, Purchaser shall
review title to the Property as disclosed by the Title Documents. Purchaser
shall be entitled to object to any title matters shown in the Title Documents,
in its sole discretion, by a written notice of objections delivered to Seller on
or before the expiration of the Due Diligence Period. Purchaser shall notify the
Seller before the expiration of the Due Diligence Period which title exceptions
(excluding survey matters), if any, will not be accepted by Purchaser (the
“Title Notice”). If Purchaser fails to notify Seller in writing of its
disapproval of any exceptions before the expiration of the Due Diligence Period,
Purchaser shall be deemed to have approved the condition of title to the Real
Property. If Purchaser notifies Seller in writing that Purchaser objects to any
exceptions to title, Seller shall have one (1) business day after receipt of the
Title Notice to notify Purchaser of either of the following: (a) that Seller
will remove all such objectionable exceptions from title on or before the
Closing; (b) that Seller will remove certain objectionable exceptions from title
on or before the Closing; or (c) that Seller elects not to cause such exceptions
to be removed. If Seller fails to notify Purchaser within such one (1) business
day period, then Seller shall be deemed to have made an election under the
foregoing clause (c). Notwithstanding the foregoing or any other provision of
this Agreement, all monetary obligations (including, without limitation,
mechanics’ and materialmens’ liens or claims thereof, any liens or encumbrances
that secure obligations for borrowed money and any exceptions or encumbrances to
title which are created by or through Seller after the Effective Date) disclosed
in the Preliminary Title Report constituting a lien against the Real Property
are to be satisfied by Seller before Closing. With respect to any other
objections, Seller will reasonably cooperate with Purchaser in curing such
objections. The procurement by Seller of a commitment for the issuance of the
Title Policy (as defined in Section 5.2(f) hereof) or an endorsement thereto
insuring Purchaser, in a manner acceptable to Purchaser, against any title
exception which was disapproved pursuant to this Section 3.2 shall be deemed a
cure by Seller of such disapproval. If Seller gives Purchaser notice under
clause (b) or (c) above, Purchaser shall have one (1) business day after the
date of such notice in which to notify Seller that Purchaser will nevertheless
proceed with the purchase in accordance with the provisions of this Agreement
and take title to the Property subject to such exceptions, or that Purchaser
will terminate this Agreement and receive a refund of the Earnest Money. If
Purchaser does not terminate this Agreement or deliver a Title Notice to Seller
before the expiration of the Due Diligence Period pursuant to Section 2.2, then
Purchaser shall have been deemed to have approved any title exception set forth
in the Title Documents that Seller is not obligated to remove and Seller did not
agree in writing to remove or cure. If after the expiration of the Due Diligence
Period the Title Company revises the Preliminary Title Report or the surveyor
revises the Survey, to add or modify exceptions, then Purchaser may terminate
this Agreement and receive a refund of the Earnest Money if the provision for
their removal or modification satisfactory to Purchaser is not made. In such
case, the Closing Date shall be extended for up to ten (10) days in order for
Purchaser and Seller to determine if such exception can be resolved and to give
Purchaser the opportunity to terminate this Agreement and receive a refund of
the Earnest Money if the exception is not removed.

 

3.3. Permitted Exceptions and Endorsements. “Permitted Exceptions” means the
following exceptions approved or deemed approved by Purchaser pursuant to this
Agreement: real estate taxes not yet due and payable; and the exceptions
approved (or deemed approved) by Purchaser pursuant to the terms of Section 3.2
above. For the avoidance of doubt, the general exceptions in the Preliminary
Title Report will be removed upon issuance of the ALTA extended coverage title
policy to be issued in this transaction and are not Permitted Exceptions.
“Purchaser’s Endorsements” shall mean, to the extent such endorsements are
available under the laws of the state in which the Property is located:
(1) owner’s comprehensive; (2) access; (3) survey (accuracy of survey);
(4) location (survey legal matches title legal); (5) separate tax lot;
(6) subdivision map act; (7) zoning 3.1, with parking and loading docks;
(8) mechanic’s lien; (9) deletion of creditors’ rights exception;
(10) endorsement over environmental protection liens; (11) utilities
endorsement; (12) leasehold endorsement; and (13) such other endorsements as
Purchaser may require during the Due Diligence Period based on its review of the
Preliminary Title Report and Survey.

 

3.4. ALTA Statement. Seller shall execute at Closing an ALTA Statement (Owner’s
Affidavit) and any other documents, undertakings or agreements, including a
mechanic’s lien indemnity, customarily required by the Title Company to enable
it to issue the Title Policy (as defined in Section 5.2(f) hereof) in accordance
with the provisions of this Agreement.

 

ARTICLE 4. OPERATIONS AND RISK OF LOSS

 

4.1. Ongoing Construction Operations. The parties hereto acknowledge that during
the pendency of this Agreement Seller shall continue the construction now
progressing to completion at the premises. The agreed purchase price shall be
adjusted to reflect any additional funds disbursed by the Seller to complete the
construction. Seller further agrees that during the pendency of this Agreement:

 

(a) Maintenance of Insurance. Seller shall continue to carry its existing
insurance through the Closing Date, and shall not allow any breach, default,
termination or cancellation of such insurance policies or agreements to occur or
exist.

 

(b) New Contracts. Without Purchaser’s prior written consent in each instance,
Seller will not enter into or amend, terminate, waive any default under, or
grant concessions regarding any contract or agreement that will be an obligation
affecting the Property or binding on Purchaser after the Closing.

 

 

 

 

(d) Maintenance of Permits. Seller shall maintain in existence all licenses,
permits and approvals, if any, in its name necessary or reasonably appropriate
to the ownership, operation or improvement of the Property.

 

4.2. Damage. All risk of loss with respect to the Property shall remain with
Seller until the Closing and delivery of the Deed (as defined below) vesting
title in Purchaser, when full risk of loss with respect to the Property shall
pass to Purchaser. Seller shall promptly give Purchaser written notice of any
damage to the Property, describing such damage, whether such damage is covered
by insurance and the estimated cost of repairing such damage, provided that such
damage is known to Seller. If such damage is not material, then the parties
shall proceed to close this transaction, and Seller shall, to the extent
possible, begin repairs prior to the Closing out of any insurance proceeds
received by Seller for the damage, and shall transfer and assign any remaining
insurance proceeds or rights thereto to Purchaser at the Closing. If such damage
is material, Purchaser may elect (in its sole discretion) by notice to Seller
given within ten (10) days after Purchaser is notified of such damage (and the
Closing shall be extended, if necessary, to give Purchaser such ten (10) day
period to respond to such notice) to proceed in the same manner as in the case
of damage that is not material or to terminate this Agreement, in which event
the Earnest Money shall be returned to Purchaser. Damage as to any one or
multiple occurrences is material if the cost to repair the damage, as reasonably
estimated by Seller’s contractor (if Seller has engaged a contractor to perform
the work), and otherwise by a contractor approved by both Purchaser and Seller,
acting reasonably, exceeds $100,000. An affiliate of Seller may be engaged as
Seller’s contractor, provided Seller discloses the relationship of such
affiliate to Purchaser.

 

4.4. Condemnation. Seller shall promptly give Purchaser notice of any eminent
domain proceedings that are contemplated, threatened or instituted with respect
to the Property. By notice to Seller given within ten (10) days after Purchaser
receives notice of proceedings in eminent domain that are contemplated,
threatened or instituted by any body having the power of eminent domain with
respect to the Property, and if necessary the Closing Date shall be extended to
give Purchaser the full ten (10) day period to make such election, Purchaser may
terminate this Agreement, in which event the Earnest Money shall be returned to
Purchaser, or proceed under this Agreement, in which event Seller shall, at the
Closing, assign to Purchaser its entire right, title and interest in and to any
condemnation award, and Purchaser shall have the right during the pendency of
this Agreement to negotiate and otherwise deal with the condemning authority in
respect of such matter.

 

ARTICLE 5. CONDITIONS PRECEDENT

 

5.1. Conditions to Seller’s Obligation to Close. In addition to all other
conditions set forth herein, the obligation of Seller to consummate the
transactions contemplated hereunder shall be contingent upon the following:

 

(a) Representations. Purchaser’s representations and warranties contained herein
shall be true and correct as of the date of this Agreement and the Closing Date;

 

(b) Performance. As of the Closing Date, Purchaser shall have performed its
obligations hereunder and all deliveries to be made by Purchaser at Closing have
been tendered;  

 

(c) Other Condition. Any other condition set forth in this Agreement to Seller’s
obligation to close shall have been satisfied by the applicable date.

 

5.2. Conditions to Purchaser’s Obligation to Close. In addition to all other
conditions set forth herein, the obligation of Purchaser to consummate the
transactions contemplated hereunder shall be contingent upon the following:

(a) Representations. Seller’s representations and warranties contained herein
shall be true and correct as of the date of this Agreement and the Closing Date;

 

(b) Performance. As of the Closing Date, Seller shall have performed its
obligations hereunder and all deliveries to be made by Seller at Closing have
been tendered;

 

 

 

 

(c) Default. As of the Closing Date, Seller shall not be in default under any
agreement to be assigned to, or obligation to be assumed by, Purchaser under
this Agreement;

 

(d) Physical Condition. The physical condition of the Property shall be
substantially the same on the Closing Date as on the Effective Date, reasonable
wear and tear excepted and subject to the additional construction to be
performed, unless the alteration of said physical condition is caused by
Purchaser during the due diligence inspections or the result of a casualty loss
or proceeding in eminent domain, in which case the provisions of Sections 4.2
and 4.3 shall govern;

 

(e) Title. Upon the sole condition of payment of the premium, at Closing, the
Title Company shall irrevocably commit to issue to Purchaser an ALTA Owner’s
Policy of title insurance, with extended coverage (i.e., with ALTA General
Exceptions deleted), dated as of the date and time of the recording of the Deed
(as defined below) vesting title in Purchaser, in the amount of the Purchase
Price, insuring Purchaser as owner of good, marketable and indefeasible fee
simple title to the Building and the Improvements, and Purchaser as holder of
the leasehold interest in the Land and improvements, subject only to the
Permitted Exceptions, and containing the Purchaser’s Endorsements (the “Title
Policy”);

 

(f) Title Exceptions. Seller shall have cured all exceptions that it agreed to
cure, or was deemed to have agreed to cure, in accordance with Section 3.2. In
the event Seller has not cured such exceptions, in Purchaser’s sole discretion,
Purchaser shall have the option to: (a) extend the Closing for up to thirty
(30) days to allow Seller the opportunity to cure such exceptions which Seller
has agreed to cure but has not yet cured, or (b) proceed with the Closing and
receive a credit from Seller for the total cost to cure such exceptions;

 

(g) Bankruptcy. No proceeding has been commenced against Seller under the
federal Bankruptcy Code or any state law for relief of debtors;

 

(h) Moratorium. No moratorium, statute or regulation of any governmental agency
or order or ruling of any court has been enacted, adopted, or issued which would
adversely affect Purchaser’s use or development of the Property;

 

(i) Financial Condition. No event shall have occurred that would be reasonably
likely to result in a material adverse change in the financial condition of the
Seller on the Closing Date as compared to the financial condition of the Seller
on the Effective Date;

 

(j) Board Approval. Purchaser shall have obtained approval from the board of
directors of NanoViricides, Inc. to enter into this Agreement and to execute the
documents contemplated hereby. Upon the expiration of the Due Diligence Period,
this condition shall be deemed to have been satisfied; and

 

(k) Other Condition. Any other condition set forth in this Agreement to
Purchaser’s obligation to close shall have been satisfied by the applicable
date.

 

5.3. Failure of Condition Precedent. So long as a party is not in default beyond
applicable notice and cure periods hereunder, if any condition to such party’s
obligation to proceed with the Closing hereunder has not been satisfied as of
the Closing Date or other applicable date and such condition is not cured within
five (5) days after receipt of notice of default from the non-defaulting party,
such non-defaulting party may, in its sole discretion, either (i) terminate this
Agreement by delivering written notice to the other party on or before the
Closing Date or other applicable date whereupon the Earnest Money shall be
returned to Purchaser if Seller is the defaulting party or paid to Seller if
Purchaser is the defaulting party, or (ii) elect to close, notwithstanding the
non-satisfaction of such condition, in which event such party shall be deemed to
have waived any such condition.

 

 

 

 

ARTICLE 6. DEFAULT AND REMEDIES

 

6.1. Purchaser’s Defaults; Seller’s Remedies.

 

(a) In the event of a breach by Purchaser of its obligations under this
Agreement to effect the Closing, which breach is not cured within five (5) days
after Purchaser’s receipt of notice of default from Seller (provided that no
such cure period shall extend the Closing Date or apply for a breach of the
obligation to close by the Closing Date) and Seller is willing, ready and able
to perform its obligations hereunder, Seller’s sole remedy shall be to terminate
this Agreement and receive and retain all Earnest Money and any earnings thereon
as liquidated damages, not as a penalty. PURCHASER AND SELLER AGREE THAT IT
WOULD BE EXTREMELY DIFFICULT OR IMPRACTICAL TO QUANTIFY THE ACTUAL DAMAGES TO
SELLER IN THE EVENT OF A BREACH BY PURCHASER, THAT THE AMOUNT OF ALL EARNEST
MONEY IS A REASONABLE ESTIMATE OF SUCH ACTUAL DAMAGES, AND THAT SELLER’S
EXCLUSIVE REMEDY IN THE EVENT OF A BREACH BY PURCHASER SHALL BE TO RETAIN ALL
EARNEST MONEY AND ANY EARNINGS THEREON AS LIQUIDATED DAMAGES.

 

Initials of Seller       Initials of Purchaser

 

(b) After Closing, in the event of a breach by Purchaser of its obligations
under this Agreement that survive Closing, Seller may exercise any rights and
remedies available at law or in equity.

 

6.2. Seller’s Defaults; Purchaser’s Remedies.

 

(a) In the event of a material breach by Seller of its obligations under this
Agreement, which breach is not cured within five (5) days after Seller’s receipt
of notice of default from Purchaser (provided that no such cure period shall
extend the Closing Date or apply for a breach of the obligation to close by the
Closing Date), Purchaser may elect one of the following two remedies:
(a) terminate this Agreement and receive: (i) a refund of the Earnest Money and
any earnings thereon, plus (ii) reimbursement from Seller for Purchaser’s
reasonable out of pocket costs incurred in connection with the negotiation of
this Agreement, Purchaser’s diligence with respect to the Property, and
Purchaser’s actions in furtherance of the transactions contemplated by this
Agreement (provided that said sum recoverable as reimbursement shall not exceed
fifty thousand dollars ($50,000)); or (b) enforce specific performance of this
Agreement against Seller, including the right to recover reasonable attorneys’
fees. PURCHASER AND SELLER AGREE THAT IT WOULD BE EXTREMELY DIFFICULT OR
IMPRACTICAL TO QUANTIFY THE ACTUAL DAMAGES TO PURCHASER IN THE EVENT OF A BREACH
BY SELLER, THAT THE AMOUNT OF ALL EARNEST MONEY IS A REASONABLE ESTIMATE OF SUCH
ACTUAL DAMAGES, AND THAT IN THE EVENT PURCHASER SELECTS TO ENFORCE ITS REMEDIES
UNDER (A) ABOVE, PURCHASER SHALL RECEIVE A REFUND OF ALL EARNEST MONEY AND ANY
EARNINGS THEREON, AND PURCHASER’S OUT OF POCKET COSTS.

 

(b) After Closing, in the event of a breach by Seller of its obligations under
this Agreement that survive Closing, Purchaser may exercise any rights and
remedies available at law or in equity.

 

ARTICLE 7. CLOSING

 

7.1. Closing and Escrow. The consummation of the transaction contemplated herein
(“Closing”) shall occur on the Closing Date at the offices of the Escrow Agent.
Closing shall occur through an escrow with the Escrow Agent. Funds shall be
deposited into and held by Escrow Agent in a closing escrow account with a bank
satisfactory to Purchaser and Seller. Upon satisfaction or completion of all
closing conditions and deliveries, Escrow Agent shall immediately record and
deliver the Deed and deliver the closing documents to the appropriate parties
and make disbursements according to the closing statements executed by Seller
and Purchaser. Provided such supplemental escrow instructions are not in
conflict with this Agreement as it may be amended in writing from time to time,
Seller and Purchaser agree to execute such supplemental escrow instructions as
may be appropriate to enable Escrow Agent to comply with the terms of this
Agreement. The parties understand that the Closing shall occur in Woodbridge,
Connecticut or such other location as the parties shall agree. If the closing is
to be performed by electronic means, all necessary deliveries to escrow must be
completed by 11:00 A.M. on the Closing Date.

 

 

 

 

7.2. Seller’s Deliveries in Escrow. On or before 11:00 A.M. on the Closing Date,
Seller shall deliver in escrow to the Escrow Agent the following:

 

(a) Deed. That certain Special Warranty Deed substantially in the form of
Exhibit G attached hereto (“Deed”), sufficient to vest title in Purchaser
subject only to the Permitted Exceptions;

 

(b) Bill of Sale and Assignment of Contracts. A counterpart of the Bill of Sale
and Assignment of Contracts substantially in the form of Exhibit H attached
hereto (“Bill of Sale”), executed and acknowledged by Seller;

 

(c) Closing Certificate. A certificate from Seller in the form of Exhibit I
attached hereto that contains an updated list of the Service Contracts to be
assumed, each of which Seller shall certify to be true and correct as of
Closing.

 

(d) State Law Disclosures. Such disclosures and reports as are required by
applicable state and local law in connection with the conveyance of real
property;

 

(e) FIRPTA. A Foreign Investment in Real Property Tax Act affidavit executed by
Seller;

 

(f) Terminations. Subject to Section 2.5, terminations effective no later than
Closing of those Service Contracts which Purchaser has elected not to assume;

 

(g) Authority. Evidence of the existence, organization and authority of Seller
and of the authority of the persons executing documents on behalf of Seller
required by and reasonably satisfactory to Purchaser’s counsel and Escrow Agent;

 

(h) Indemnity. A mechanic’s lien indemnity, if required, in form reasonably
satisfactory to the Escrow Agent and the Title Company; and

 

(i) Other Deliveries. Any other Closing deliveries required to be made by or on
behalf of Seller hereunder or reasonably required to effect the Closing of this
transaction consistent with this Agreement.

 

7.3. Purchaser’s Deliveries in Escrow. On or before 11:00 AM on the Closing
Date, Purchaser shall deliver in escrow to the Escrow Agent the following:

 

(a) Purchase Price. The Purchase Price, less the Earnest Money that is applied
to the Purchase Price plus or minus applicable prorations, deposited by
Purchaser with the Escrow Agent in immediate, same-day federal funds wired for
credit into the Escrow Agent’s escrow account;

 

(b) Bill of Sale and Assignment of Contracts. A counterpart of the Bill of Sale,
executed by Purchaser;

 

(c) State Law Disclosures. Such disclosures and reports as are required by
applicable state and local law in connection with the conveyance of real
property; and

 

(d) Other Deliveries. Any other Closing deliveries required to be made by or on
behalf of Purchaser hereunder or reasonably required to effect the Closing of
this transaction consistent with this Agreement.

 

7.4. Closing Statements/Closing Costs.

 

(a) Seller and Purchaser shall deposit with the Escrow Agent executed closing
statements consistent with this Agreement in the form required by the Escrow
Agent.

 

 

 

 

(b) Seller and Purchaser shall execute such returns, questionnaires and other
documents as shall be required with regard to all applicable real property
transaction taxes imposed by applicable federal, state or local law or
ordinance.

 

(c) Seller shall pay the fees of any counsel representing Seller in connection
with this transaction. Seller shall also pay the following costs and expenses:

 

(i) one-half of the escrow fee, if any, which may be charged by the Escrow Agent
or the Title Company;

 

(ii) the owner’s title insurance premium for a standard title insurance policy;

 

(iii) the excise, recording, deed, imposed transfer tax, documentary stamp tax
or similar tax which becomes payable by reason of the transfer of the Property
under applicable state or local law, including, without limitation, any real
estate excise tax;

 

(iv) all of its recording fees.

 

(d) Purchaser shall pay the fees of any counsel representing Purchaser in
connection with this transaction. Purchaser shall also pay the following costs
and expenses:

 

(i) one-half of the escrow fee, if any, which may be charged by the Escrow Agent
or the Title Company;

 

(ii) the costs associated with the issuance of an extended title insurance
policy and the Purchaser’s Endorsements;

 

(iii) the cost of the Survey; and

 

(iv) all of its recording fees.

 

7.5. Possession. At the time of Closing, Seller shall continue to possess the
Property without interruption.

 

7.6. Delivery of Books and Records. Immediately after the Closing, Seller shall
deliver to the offices of Purchaser or Purchaser’s property manager: originals
of the Service Contracts (or copies thereof if originals are not available) and
the following to the extent the same exist and are in Seller’s possession or
control and pertain to the Property: copies or originals of all books and
records of account, contracts, copies of correspondence with suppliers, receipts
for deposits, unpaid bills and other papers or documents which pertain to the
Property; all permits and warranties; all advertising materials and booklets;
and the original “as-built” plans and specifications for the Building and all
other available plans and specifications and all operation manuals. Seller shall
reasonably cooperate with Purchaser before and after Closing to transfer to
Purchaser any such information stored electronically.

 

ARTICLE 8. PRORATIONS AND ADJUSTMENTS

 

8.1. Prorations. On or before Closing, Seller shall provide to Purchaser such
information and verification reasonably necessary to support the prorations and
adjustments under this Article 8. The items in Subsections (a) through (d) of
this Section 8.1 shall be prorated between Seller and Purchaser, based on the
actual number of days in the applicable period, as of the close of the day
immediately preceding the Closing Date, the Closing Date being a day of income
and expense to Purchaser:

 

 

 

 

(a) Taxes and Assessments. Purchaser shall receive a credit for any accrued but
unpaid real estate taxes and assessments (including, without limitation, any
assessments imposed by private covenant) applicable to any period before the
Closing Date, even if such taxes and assessments are not yet due and payable.
Purchaser shall receive a credit for any special assessments which are levied or
charged against the Property applicable to any period before the Closing Date,
whether or not then due and payable.

 

(b) Service Contracts. Seller or Purchaser, as the case may be, shall receive a
credit for regular charges under Service Contracts assumed by Purchaser pursuant
to this Agreement paid and applicable to Purchaser’s period of ownership or
payable and applicable to Seller’s period of ownership, respectively.

 

(c) Utilities. Seller shall cause the meters, if any, for utilities to be read
the day on which the Closing Date occurs and to pay the bills rendered on the
basis of such readings for the period prior to the Closing Date. If any such
meter reading for any utility is not available, then adjustment therefor shall
be made on the basis of the most recently issued bills therefor which are based
on meter readings no earlier than thirty (30) days before the Closing Date and
such adjustment shall be re-prorated when the next utility bills are received.

 

8.2. Utility Deposits. Seller shall receive a credit for the amount of deposits,
if any, with utility companies that are transferable and that are assigned to
Purchaser at the Closing.

 

8.3. Sales Commissions. Seller and Purchaser represent and warrant each to the
other that they have not dealt with any real estate broker, sales person or
finder in connection with this transaction. In the event of any claim for
broker’s or finder’s fees or commissions in connection with the negotiation,
execution or consummation of this Agreement or the transactions contemplated
hereby, each party shall indemnify and hold harmless the other party from and
against any such claim based upon any statement, representation or agreement of
such party.

 

8.4. Pre-Closing Expenses. Except as otherwise specifically provided in this
Agreement or in any other written agreement that may be entered into between
Seller and Purchaser, Seller has paid or will pay in full, prior to Closing (or
promptly following receipt of a bill therefor if not received by the Closing),
all bills and invoices for labor, goods, material and services of any kind
relating to the Property and utility charges, relating to the period prior to
Closing. Any alterations, installations, decorations and other work required to
be performed by Seller under any and all agreements affecting the Property have
been or will, by the Closing, be completed (except as otherwise provided in
Section 4.3) and paid for in full by Seller.

 

ARTICLE 9. REPRESENTATIONS AND WARRANTIES

 

9.1. Seller’s Representations and Warranties. As a material inducement to
Purchaser to execute this Agreement and consummate this transaction, Seller
represents and warrants to Purchaser that:

 

(a) Organization and Authority. Seller has been duly organized, is validly
existing, and is in good standing as a Delaware corporation. Seller is in good
standing and is qualified to do business in the state in which the Real Property
is located. Seller has the full right and authority and has obtained any and all
consents required to enter into this Agreement and the NPS Lease and to
consummate or cause to be consummated the transactions contemplated hereby. This
Agreement has been, and all of the documents to be delivered by Seller at the
Closing, including the NPS Lease, will be, authorized and properly executed and
constitute, or will constitute, as appropriate, the valid and binding
obligations of Seller, enforceable in accordance with their terms.

 

(b) Conflicts and Pending Actions or Proceedings. There is no agreement to which
Seller is a party or, to Seller’s knowledge, binding on Seller or the Property
which is in conflict with this Agreement or the NPS Lease, or which challenges
or impairs Seller’s ability to execute or perform its obligations under this
Agreement or the NPS Lease. There is not now pending or, to the best of Seller’s
knowledge, threatened, any action, suit or proceeding before any court or
governmental agency or body against Seller that would prevent Seller from
performing its obligations hereunder or against or with respect to the Property.
No condemnation, eminent domain or similar proceedings are pending or, to
Seller’s knowledge, threatened with regard to the Property. Seller has not
received any notice and has no knowledge of any pending or threatened liens,
special assessments, impositions or increases in assessed valuations to be made
against the Property.

 

 

 

 

(c) Leases. Seller is the sole occupant of the Property. As of the date hereof,
there are no tenants under any leases affecting the Real Property and there are
no lease or occupancy agreements affecting any portion of the Real Property.

 

(d) Service Contracts; Operating Statements. The list of Service Contracts, if
any, to be delivered to Purchaser pursuant to this Agreement is or will be true,
correct, and complete as of the date of its delivery. The documents constituting
the Service Contracts that are to be delivered to Purchaser are true, correct
and complete copies of all of the Service Contracts affecting the Property.
Neither Seller nor, to the best of Seller’s knowledge, any other party is in
default under any Service Contract. The Operating Statements to be delivered to
Purchaser pursuant to this Agreement, if any, will show all items of income and
expense (operating and capital) incurred in connection with Seller’s ownership,
operation, and management of the Property for the periods indicated and will be
true, correct, and complete in all material respects.

 

(e) Legal Compliance. Seller has all material licenses, permits and certificates
necessary for the use and operation of the Property, including, without
limitation, all certificates of occupancy necessary for the lawful occupancy of
the Property. Seller has received no written notice that the Property or the use
thereof violates any governmental law or regulation or any covenants or
restrictions encumbering the Property. Seller has not received any written
notices of violations or alleged violations of any laws, rules, regulations or
codes, including building codes, with respect to the Property which have not
been corrected to the satisfaction of the issuer of the notice.

 

(f) Environmental. Seller has no knowledge of, and has received no notice of,
any violation of Environmental Laws related to the Property or the presence or
release of Hazardous Materials on or from the Property in violation of
Environmental Laws. Seller has not used the Property or any part thereof for the
release, generation, treatment, storage, handling or disposal of any Hazardous
Materials, in violation of any Environmental Laws. There are no underground
storage tanks located on the Property. The term “Environmental Laws” includes
without limitation the Resource Conservation and Recovery Act and the
Comprehensive Environmental Response Compensation and Liability Act and other
federal laws governing the environment as in effect on the date of this
Agreement, together with their implementing regulations, guidelines, rules or
orders as of the date of this Agreement, and all state, regional, county,
municipal and other local laws, regulations, ordinances, rules or orders that
are equivalent or similar to the federal laws recited above or that purport to
regulate Hazardous Materials. The term “Hazardous Materials” includes petroleum,
including crude oil or any fraction thereof, natural gas, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas or such synthetic gas), and any substance, material, waste, pollutant or
contaminant listed or defined as hazardous or toxic under any Environmental Law
and Phase I and Phase II Environment Document file.

 

(g) Withholding Obligation. Seller’s sale of the Property is not subject to any
federal, state or local withholding obligation of Purchaser under the tax laws
applicable to Seller or the Property.

 

(h) Disclosure. Other than this Agreement, the documents delivered at Closing
pursuant hereto, and the Permitted Exceptions, and the Service Contracts, there
are no contracts or agreements of any kind relating to the Property to which
Seller or its agents is a party and which would be binding on Purchaser after
Closing. Copies of Property Information delivered to Purchaser pursuant to
Section 2.1 hereof are or will be true, correct and complete. Seller has
delivered to Purchaser all books, notices, documents and agreements pertaining
to the Property that are in Seller’s possession. To Seller’s knowledge, the
Property Information does not contain a material misstatement of fact or omit to
state a fact necessary in order to make the statements therein not misleading in
any material respect. Seller is not aware of any current fact or circumstances
pertaining to the condition of the Property that (1) have not been disclosed to
Purchaser, or will not be disclosed to Purchaser pursuant to the Property
Information, and (2) in Seller’s reasonable opinion have a material adverse
impact on the value of the Property. Notwithstanding the foregoing, Purchaser
agrees that, so long as Seller discloses the foregoing information in a manner
which is not misleading in any material respect, Purchaser shall be fully
responsible for all information that is: (a) readily apparent from a review of
the Property Information delivered to Purchaser pursuant to Section 2.1, the
Survey, the Preliminary Title Report and/or any reports or studies obtained by
Purchaser; (b) apparent from an inspection of the Building, and/or (c) otherwise
disclosed to Purchaser.

 

 

 

 

(i) ERISA. Seller is not and is not acting on behalf of an “employee benefit
plan” within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended, a “plan” within the meaning of Section 4975 of
the Internal Revenue Code of 1986, as amended or an entity deemed to hold “plan
assets” within the meaning of 29 C.F.R. § 2510.3-101 of any such employee
benefit plan or plans.

 

(j) Zoning. The Property’s zoning classification is Research Park, and permits
the use of the Property in the manner in which it is currently being used. There
is no proceeding pending or, to Seller’s knowledge, threatened, to modify the
zoning for the Property.

 

9.2. Purchaser’s Representations and Warranties. As a material inducement to
Seller to execute this Agreement and consummate this transaction, Purchaser
represents and warrants to Seller that:

 

(a) Organization and Authority. Purchaser has been duly organized and is validly
existing as a Connecticut Limited Liability Company, in good standing and will
be qualified to do business in the state in which the Real Property is located
on the Closing Date. Subject only to obtaining certain internal approvals on or
before the expiration of the Due Diligence Period, Purchaser has the full right
and authority and has obtained any and all consents required to enter into this
Agreement and to consummate or cause to be consummated the transactions
contemplated hereby. This Agreement has been, and all of the documents to be
delivered by Purchaser at the Closing will be, authorized and properly executed
and constitutes, or will constitute, as appropriate, the valid and binding
obligation of Purchaser, enforceable in accordance with their terms.

 

(b) Conflicts and Pending Action. There is no agreement to which Purchaser is a
party or to Purchaser’s knowledge binding on Purchaser which is in conflict with
this Agreement. There is no action or proceeding pending or, to Purchaser’s
knowledge, threatened against Purchaser which challenges or impairs Purchaser’s
ability to execute or perform its obligations under this Agreement.

 

(c) “As-Is” Purchase. Purchaser is an experienced commercial real estate owner
and, except as set forth in this Agreement or in any document executed at
Closing pursuant to or in connection with this Agreement, shall rely solely upon
its own evaluation and investigation of the condition and all aspects of the
Property. Purchaser acknowledges that this Agreement grants to Purchaser the
opportunity to fully evaluate the condition and all aspects of the Property.
Purchaser has asked for, and has obtained in this Agreement, disclosure of
information and documents regarding the Property which is in Seller’s possession
or control. Accordingly, except to the extent that Seller fraudulently or
intentionally conceals or makes misrepresentations as to the condition or
suitability of the Property and except for Seller’s representations and
warranties set forth in this Agreement and the warranties set forth in any
closing documents delivered to Purchaser from Seller, Purchaser acknowledges
that it is not relying upon any representations of Seller as to the condition of
the Property or its suitability for Purchaser’s intended use. Subject to the
foregoing, in the event Purchaser does not terminate this Agreement pursuant to
Section 2.2 above, Purchaser shall be deemed to accept the Property “as is” in
all respects and without representation and warranty except as specifically set
forth in this Agreement.

 

(d) Assumption. See Exhibit ____

 

9.3. Survival of Representations and Warranties. The representations and
warranties set forth in this Article 9 and the Right of First Refusal granted
pursuant to Article 1, are made as of the Effective Date and are remade as of
the Closing Date, and such representations and warranties (and any
representations and warranties in any other documents delivered to Purchaser
pursuant to the provisions of this Agreement) shall not be deemed to be merged
into or waived by the instruments of Closing, but shall survive the Closing.

 

ARTICLE 10. MISCELLANEOUS

 

10.1. Parties Bound. Neither party may assign this Agreement without the prior
written consent of the other, and any such prohibited assignment shall be void;
provided, however, that Purchaser may assign this Agreement without Seller’s
consent to an Affiliate. Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the respective legal representatives,
successors, assigns, heirs, and devisees of the parties. For the purposes of
this paragraph, the term “Affiliate” means (i) an entity that directly or
indirectly controls, is controlled by or is under common control with Purchaser,
or (ii) a partnership or other entity in which Purchaser or an entity described
in (i) is a partner or other owner; and the term “control” means the power to
direct the management of such entity through voting rights, ownership or
contractual obligations.

 

 

 

 

10.2. Headings. The article and paragraph headings of this Agreement are for
convenience only and in no way limit or enlarge the scope or meaning of the
language hereof.

 

10.3. Expenses. Except as otherwise expressly provided herein, each party hereto
shall pay its own expenses incident to this Agreement and the transactions
contemplated hereunder, including all legal and accounting fees and
disbursements.

 

10.4. Invalidity and Waiver. If any portion of this Agreement is held invalid or
inoperative, then so far as is reasonable and possible the remainder of this
Agreement shall be deemed valid and operative, and, to the greatest extent
legally possible, effect shall be given to the intent manifested by the portion
held invalid or inoperative. The failure by either party to enforce against the
other any term or provision of this Agreement shall not be deemed to be a waiver
of such party’s right to enforce against the other party the same or any other
such term or provision in the future.

 

10.5. Governing Law and Venue. This Agreement shall, in all respects, be
governed, construed, applied, and enforced in accordance with the laws of the
state of Connecticut and venue and jurisdiction in any action involving,
relating to or arising from this Agreement shall lie solely and exclusively with
the courts in the County of Fairfield, State of Connecticut..

 

10.6. Survival. The provisions of this Agreement and the obligations of the
parties not fully performed at the Closing shall survive the Closing for one
year and shall not be deemed to be merged into or waived by the instruments of
Closing. Any claim for performance of an obligation after Closing shall be
barred and shall lapse unless a claim is made in writing, with a description of
the claim made, on or before the first anniversary of Closing.

 

10.7. No Third Party Beneficiary. This Agreement is not intended to give or
confer any benefits, rights, privileges, claims, actions, or remedies to any
person or entity as a third party beneficiary, decree, or otherwise.

 

10.8. Entirety and Amendments. This Agreement embodies the entire agreement
between the parties and supersedes all prior agreements and understandings
relating to the Property. This Agreement may be amended or supplemented only in
writing by a non-electronic instrument executed by the party against whom
enforcement is sought. For the avoidance of doubt, copies of signed instruments
that are electronically transmitted constitute a writing for this purpose.

 

10.9. Time of the Essence. Time is of the essence in the performance of this
Agreement.

 

10.10. Time. All times, whenever specified herein, shall be local time in San
Diego, California.

 

10.11. Confidentiality. Subject to Section 10.12, (i) the parties agree to keep
all negotiations and the terms of this Agreement confidential, and shall not
disclose such terms to any person, without the prior written approval of the
other party, and (ii) Purchaser agrees that the books, records and other
information relating to the Property reviewed by or delivered to Purchaser as
well as the results from all studies, tests and inspections conducted on the
Real Property by Purchaser or its representatives are confidential information
under this Agreement and shall not be disclosed nor used by Purchaser except in
furtherance of completing the transactions contemplated by this Agreement. The
confidentiality obligations set out in this Section 10.11 shall survive the
termination of this Agreement and the Closing.

 

 

 

 

10.12. Press Release. Until the Closing, neither Seller nor Purchaser will
release or cause or permit to be released any press notices, or publicity (oral
or written) or advertising promotion relating to, or otherwise announce or
disclose or cause or permit to be announced or disclosed, in any manner
whatsoever, the terms, conditions or substance of this Agreement without first
obtaining the written consent of the other party except those disclosures that
are required by law, including the federal securities laws, applicable stock
exchange requirements or contractual obligation (in which case notice shall be
timely provided to the other party of such requirement and disclosure). The
foregoing shall not preclude either party from discussing the substance or any
relevant details of such transactions with any of its attorneys, accountants,
professional consultants, lenders, partners, investors, or any prospective
lender, partner or investor, as the case may be, or prevent either party hereto,
from complying with laws, rules, regulations and court orders, including without
limitation, governmental regulatory, disclosure, tax and reporting requirements,
or from making disclosures in the ordinary course of its due diligence
inspections and contacts with third parties related thereto. Notwithstanding the
foregoing, any party to this transaction (and each employee, agent or
representative of the foregoing) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to them relating to such tax treatment and tax structure except to
the extent maintaining such confidentiality is necessary to comply with any
applicable federal or state securities laws. The authorization in the preceding
sentence is not intended to permit disclosure of any other information unrelated
to the tax treatment and tax structure of the transaction including (without
limitation) (i) any portion of the transaction documents or related materials to
the extent not related to the tax treatment or tax structure of the transaction,
(ii) the existence or status of any negotiations unrelated to the tax issues, or
(iii) any other term or detail not relevant to the tax treatment or the tax
structure of the transaction.

 

10.13. Attorneys’ Fees. Should either party employ attorneys to enforce any of
the provisions hereof, the non-prevailing party agrees to pay the prevailing
party all reasonable costs, charges, and expenses, including reasonable
attorneys’ fees, expended or incurred by the prevailing party in connection
therewith, whether incurred prior to, during or subsequent to any bankruptcy,
receivership, reorganization, appellate, or other legal proceeding.

 

10.14. Notices. All notices required or permitted hereunder shall be in writing
and shall be served on the parties at the addresses set forth in Exhibit K. Any
such notices shall be either (i) sent by overnight delivery using a nationally
recognized overnight courier, in which case notice shall be deemed delivered one
business day after deposit with such courier, (ii) sent by facsimile on a
business day, in which case notice shall be deemed delivered upon transmission
of such notice with confirmed receipt by the sender’s machine, or (iii) sent by
personal delivery, in which case notice shall be deemed delivered upon receipt
or refusal of delivery. A party’s address may be changed by written notice to
the other party; provided, however, that no notice of a change of address shall
be effective until actual receipt of such notice. Copies of notices are for
informational purposes only, and a failure to give or receive copies of any
notice shall not be deemed a failure to give notice. The attorney for a party
has the authority to send notices on behalf of such party.

 

10.15. Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

 

10.16. Remedies Cumulative. Except as expressly provided to the contrary in this
Agreement, the remedies provided in this Agreement shall be cumulative and shall
not preclude the assertion or exercise of any other rights or remedies available
by law, in equity or otherwise.

 

10.17. Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday for national banks in the location where the Property is
located, in which event the period shall run until the end of the next day which
is neither a Saturday, Sunday, or legal holiday. The last day of any period of
time described herein and the time during any day by which an event must occur
shall be deemed to end at 5 p.m.

 

 

 

 

10.18. Public Company Requirements. Upon Purchaser’s request, for a period of
two (2) years after Closing, Seller shall make any books and records of the
Property remaining in possession of Seller available to Purchaser for
inspection, copying and audit by Purchaser’s designated accountants, and at
Purchaser’s expense. Seller shall provide Purchaser, but without third-party
expense to Seller, with copies of, or access to, such factual information in
connection with this Agreement and/or the Property as may be reasonably
requested by Purchaser, and in the possession or control of Seller, to enable
Purchaser to comply with applicable filing requirements of the Securities and
Exchange Commission. Purchaser or its designated independent or other
accountants may audit the operating statements of the Property, and Seller shall
supply such documentation in its possession or control as Purchaser or its
accountants may reasonably request in order to complete such audit and shall
provide to Purchaser’s auditors a representation letter from Seller or its
representative reasonably satisfactory to Purchaser’s auditors in connection
with such audit.

 

10.19. Counterparts; Facsimile and Electronic Signatures.  This Agreement may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original and all of which together shall constitute but one and the
same instrument.  For purposes of this Agreement, a document (or signature page
thereto) signed and transmitted by facsimile machine or other electronic means
is to be treated as an original document.  The signature of any party on any
such document, for purposes hereof, is to be considered as an original
signature, and the document transmitted is to be considered to have the same
binding effect as an original signature on an original document. 

 

10.20. Further Assurances. In addition to the acts and deeds recited herein and
contemplated to be performed, executed or delivered by either party at Closing,
each party agrees to perform, execute and deliver, on or after the Closing any
further actions, documents, and will obtain such consents, as may be reasonably
necessary or as may be reasonably requested to fully effectuate the purposes,
terms and conditions of this Agreement or to further perfect the conveyance,
transfer and assignment of the Property to Purchaser.

 

10.21. Approval. To the extent any approval or consent shall be required in this
Agreement such approval or consent shall not be unreasonably withheld, unless
the terms of and conditions of such approval or consent are to the sole
discretion of such party.

 

10.22. Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

 

 

 

[SIGNATURE PAGE: 1 CONTROLS DRIVE PURCHASE AND SALE AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
Effective Date.

 

SELLER:   PURCHASER:      

INNO-HAVEN, LLC,

a Connecticut Limited Liability Company

  NANOVIRIDES, INC.,
a Nevada corporation           By     By   Name: Anil R. Diwan   Name: Eugene
Seymour Title: Member   Title: Chief Executive Officer

 

 

 

